Citation Nr: 0018509	
Decision Date: 07/14/00    Archive Date: 07/14/00

DOCKET NO.  98-08 270A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center (AOJ) in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to the proceeds of the veteran's National Service 
Life Insurance (NSLI) policy.  This is a contested claim. 


ATTORNEY FOR THE BOARD

Neil Reiter, Counsel







INTRODUCTION

The veteran served on active duty from December 1942 to May 
1971.  He died on March [redacted], 1996, as the result of 
complications from carcinoma of the lungs.  

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a determination by the AOJ that [redacted] 
is entitled to the proceeds of the veteran's NSLI policy on 
the basis that she was the last-named principal beneficiary 
of record for this policy.  The AOJ has determined that the 
appellant, [redacted], the veteran's daughter, is not entitled to 
the proceeds of this policy.  


FINDINGS OF FACT

1.  The veteran had a NSLI policy in the face amount of 
$10,000 in force for many years.  

2.  The veteran designated his father as the principal 
beneficiary on the application for this policy in 1942 and 
again in 1951.  

3.  The present record does not contain any further change of 
beneficiary for this policy for many years.  

4.  The veteran signed a designation of beneficiary form 
dated on February 17, 1996 in which he designated [redacted] as 
the sole principal beneficiary of his NSLI policy, and the 
appellant and his sister as contingent beneficiaries.  The 
veteran's signature was witnessed by [redacted]. 

5.  The beneficiary designation of February 1996 was filled 
out by [redacted] and she listed herself as "sister" in the block 
provided for indicating any relationship to the insured.  The 
designation of beneficiary form is not invalidated by either 
of these acts.  

6.  The veteran had the necessary mental capacity to 
comprehend the nature and significance of his act, recognize 
the objects of his bounty, and appreciate the consequences of 
his act when he signed the designation of beneficiary form on 
February 17, 1996.  

7.  There was no undue influence placed upon the veteran when 
he signed the designation of beneficiary form on February 17, 
1996.  


CONCLUSIONS OF LAW

1.  The veteran possessed the necessary testamentary capacity 
to perform a testamentary act on February 17, 1996.  
38 C.F.R. § 3.355 (1999).  

2.  [redacted] is the last-named principal beneficiary of the 
veteran's NSLI policy, and the person entitled to the 
proceeds of such policy.  38 U.S.C.A. § 1917 (West 1991); 
38 C.F.R. § 8.22 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran had a NSLI policy enforce at the time of his 
death in the face amount of $10,000.  He had designated his 
father as the principal beneficiary on the application for 
this policy in December 1942 and again when he renewed the 
insurance in 1951.  He did not change the beneficiary for 
this policy for many years thereafter.  The question in this 
case concerns the validity of a February 17, 1996 beneficiary 
designation, the last change of beneficiary form submitted by 
the veteran during his life.  The veteran signed this 
February 17, 1996, beneficiary designation (the veteran's 
signature appears twice on the line for signature of the 
insured).  [redacted] is named as the principal beneficiary on 
this form, and [redacted] and the veteran's sister are listed as 
contingent beneficiaries.  On this form, [redacted] is listed as 
the veteran's "sister" on the line for naming any 
relationship of the beneficiary to the veteran.  It is 
conceded that [redacted] filled out the form and that she listed 
herself as the veteran's sister (although she is not actually 
the veteran's sister).  [redacted] signed the form as a 
witness. .

On the appeal, the appellant has contended that the veteran's 
health had deteriorated severely by February 1996 because of 
the lung cancer, and that he was impaired mentally by his 
fatal disease and his pain medication.  She contends that one 
only needs to look at the 1996 beneficiary designation to 
determine that the veteran did not possess the necessary 
testamentary capacity at the time, or that he was unduly 
influenced to sign the form.  Specifically, she contends that 
the veteran's signature appearing twice on the form and 
[redacted] designation as "sister" on the form proves the 
elements of fraud, undue influence, and lack of testamentary 
capacity, in view of the other evidence.  She has also 
submitted medical material describing the adverse side 
effects of the veteran's medications, and evidence showing 
that [redacted] had attempted to obtain the proceeds of a private 
insurance policy under fraudulent circumstances in support of 
her theory.  

[redacted] maintains that the veteran possessed the necessary 
testamentary capacity when he signed the beneficiary 
designation on February 17, 1996.  She also contends that he 
was not unduly influenced to change the beneficiary to her.  
She contends, in essence, that the veteran uncontrovertibly 
signed the form, that he knew what he was signing, and that 
the witness to his signature indicated that the veteran was 
clear and lucid at the time that he signed the form.  

An NSLI policy is a contract between the veteran and the 
United States Government.  See 38 U.S.C.A. § 1917; Wolfe v. 
Gober, 11 Vet. App. 1, 2 (1997).  As the insurer, the United 
States promises to pay the proceeds of the NSLI policy to 
whomever the veteran designates as the beneficiary or 
beneficiaries of the policy.  It is well established that 
policies of NSLI are contracts of the United States and 
possess the same legal incidence as other Government 
contracts.  The terms ought to be construed and interpreted 
by Federal and not by State law.  Wolfe v. Gober, supra.  

38 U.S.C.A. § 1917 provides the veteran the right to change 
the beneficiary of a NSLI policy at any time, with or without 
the knowledge or consent of any present or prior 
beneficiaries.  See also, 38 C.F.R. § 8.22 and Wissner v. 
Wissner, 338 U.S. 655, 658 (1950).  To be effective, a change 
of beneficiary must be made by notice in writing, signed by 
the insured, and forwarded to the VA by the insured or his 
agent.  A change of beneficiary may not be made by last will 
and testament.  38 C.F.R. § 8.22.  

The appellant has asserted that [redacted] filled out and 
completed the form.  Who filled out the form is not relevant.  
The law only requires that it be signed by the veteran.  
Klekar v. West, 12 Vet. App. 503, 507 (1999).  The form 
appears to have been signed twice by the veteran, but that 
does not mean that it is not his signature, or that the 
signature is not valid.  There is no doubt that it is the 
veteran's signature.  In fact, in her letter of April 1996, 
the appellant conceded that the signature was her father's.  
She has not disagreed with the AOJ finding that the veteran 
signed the form, or submitted any competent evidence to the 
contrary.  

Attempts by a veteran to change beneficiaries are liberally 
construed by courts so as to effectuate the veteran's intent, 
with a two-prong test being used to determine if an actual 
change of beneficiary has taken place.  First, there must be 
evidence of an intention on the part of the veteran to change 
the beneficiary, and second, there must be some overt act 
then to effectuate this intent.  Hammock v. Hammock, 359 F.2d 
844 (5th Cir. 1996); Curtis v. West, 11 Vet. App. 129, 133 
(1998).  The signing of his name to the beneficiary 
designation and having such form sent to the VA are evidence 
of the veteran's intent and overt action to effectuate such 
intent.  

When such criteria have been met, a change of beneficiary 
designation may, however, be invalid, if it is determined 
that the insurer lacked testamentary capacity at the time of 
the disputed change of beneficiary.  38 C.F.R. § 3.355.  

Testamentary capacity is that degree of mental capacity 
necessary to enable a person to establish a testamentary act.  
This, in general, requires that the testator reasonably 
comprehend the nature and significance of his act, that is, 
the subject and extent of his disposition, recognize the 
objects of his bounty, and appreciate the consequences of his 
act, uninfluenced by any material delusion as to the property 
or persons involved.  38 C.F.R. § 3.355.  

Due consideration should be given to all facts of record, 
with emphasis being placed on those facts bearing upon the 
mental condition of the testator (insured) at the time or 
nearest the time he executed the designation or change.  In 
this connection, consideration should be give to lay as well 
as medical evidence.  38 C.F.R. § 3.355.  

Lack of testamentary capacity should not be confused with 
insanity or mental incompetence.  An insane person might have 
a lucid interval during which he would possess testamentary 
capacity.  On the other hand, a sane person might suffer a 
temporary mental aberration during which he would not possess 
testamentary capacity.  There is a general, but rebuttable, 
presumption that every testator possesses testamentary 
capacity.  Therefore, reasonable doubt should be resolved in 
favor of testamentary capacity.  38 C.F.R. § 3.355.  

The burden of proving lack of testamentary capacity lies with 
the person so contesting.  Morris v. United States, 217 F. 
Supp. 220 (N.D. Tex. 1963).  To rebut the presumption of 
testamentary capacity, the contestant must show a lack of 
testamentary capacity by a preponderance of the evidence.  
Elias v. Brown, 10 Vet. App. 259 (1997).  

The appellant has argued that the veteran was impaired by his 
fatal disease and by his pain medication when he signed the 
beneficiary designation on February 17, 1996.  However, she 
was not present at the time, and she has not described any 
mental impairment actually witness by her at such time.  She 
has, however, provided statements to support her allegations.  

[redacted] wrote that he was a neighbor.  He stated that 
he would go to the veteran's house to visit, and that the 
veteran was in bed each time.  The veteran showed him where 
he was hurting and his pain medication.  Mr. [redacted] stated 
that he visited the veteran around the 1st of February 1996, 
and that the veteran swore that he had been there the day 
before, although he had not been there at such time.  
Mr. [redacted] described the veteran as frail and drowsy.  

In a letter dated March 1996, [redacted] wrote of the 
appellee's involvement in the veteran's affairs, but did not 
describe the veteran's mental capacity.  [redacted]
reported that he saw the veteran two weeks before he died, 
and that the veteran was not clear or lucid. 

In April 1996, [redacted] wrote that she stopped by to 
see the veteran in February 1996 and that the appellant was 
shaving the veteran while he lay in bed.  She tried to get 
him to eat, but he would not.  He spoke briefly, but kept his 
eyes shut.  He opened his eyes for a while and then closed 
them.  He did that repeatedly.  

[redacted] wrote that she was cleaning the veteran's house 
on February 22, 1996, when she heard shouting coming from the 
veteran's room.  The appellee and her boyfriend had come to 
take the veteran for a visit to the doctor.  He did not want 
to go.  He was "fussing" with her for having his dog put to 
death without his permission.  She said she did it because 
the kennel bill was too high.  He was mad and crying.  She 
spoke badly of the appellant, saying that she was not a fit 
daughter because she was only there on weekends.  She told 
the veteran that she was keeping him out of a nursing home, 
but she could put him in one.  She stated that if he did not 
give the Pastor his travel trailer and her his property and 
money he would die alone.  She threatened to tell the doctor 
that he could not live alone anymore.  The veteran asked them 
to let him die in dignity in the same room that his wife 
died.  

The appellant submitted copies of medical material describing 
the reactions of the veteran's medication, and evidence 
tending to show that [redacted] had attempted to obtain the 
proceeds of a private insurance policy.  The appellant also 
provided a court decree establishing that the veteran died 
intestate, that the appellant was the veteran's sole heir, 
and that she was entitled to his real and personal property.

In May 1996, the AOJ received a letter from the witness to 
the February 17, 1996, beneficiary form, [redacted].  In 
response to several questions posed by the AOJ, Mr. [redacted] 
stated that he was a friend of the insured and the appellee.  
The appellee asked him to witness the designation.  He stated 
that the veteran was alert and lucid as to his surroundings 
and the people around him.  Mr. [redacted] stated that he had a 
nice conversation with the veteran, and that the veteran was 
alert and knew what was going on around him.  The veteran was 
reportedly clear as to the person named as beneficiary, and 
he appeared to be acting on his own free will.  He did not 
appear to be intoxicated or under the influence of 
medication.  The veteran did not indicate why he was making 
the change.  There was no conversation concerning the change 
of beneficiary, or the reasons why the veteran was changing 
the beneficiary.  In the witness' opinion, the veteran knew 
what he was doing and what was going on around him at all 
times.  The witness stated that the veteran was in pain a 
great deal, but would never take his pain medication sooner 
than prescribed.  

In July 1998, Mr. [redacted] reported that the veteran had signed 
the beneficiary designation in February 1996, and that the 
form had been filled out prior to the veteran placing his 
signature on the form.  

In a sworn statement in August 1996, the appellee wrote that 
she had known the veteran for over 20 years.  In August 1995, 
the veteran executed a general power of attorney wherein she 
was appointed attorney in fact.  She stated that the veteran 
referred to her as her sister on this power of attorney.  She 
acknowledged that she was not the veteran's sister by blood, 
but that the veteran regarded her as such by virtue of their 
long relationship.  She stated that the veteran was very sick 
and stayed with her in her house for approximately a month 
after he returned from treatment in October 1995.  She took 
care of him from October 1995 until his death. The veteran 
asked her to obtain another beneficiary designation because 
the old designation named his deceased wife.  She did not 
know why the veteran signed his name twice on the form.  She 
included a power of attorney signed by the veteran in October 
1995 naming her, identified as his "sister", as his 
attorney in fact.  

In March 1996, Teresa Coleman, M.D., stated that the veteran 
started on morphine (MS Contin , 30 Mg. TID) in February for 
pain control.  Prior to that, he was taking Tylox.  The 
records show that the morphine was begun on February 22, 
1996.  In November 1997, this physician reported that she 
last saw the veteran in November 1995, and that he was 
competent at that time.  

A medical report showed that the veteran was being treated 
for carcinoma of the lung during the last year of his life.  
He was seen as an outpatient in December 1995, January 1996, 
and on three occasions in February 1996.  He was in pain, and 
showed fatigue and anorexia, but none of the hospital or 
outpatient treatment records reflect any impairment of mental 
ability.  

In January 1997, Joseph P. Pineau, M.D., stated that he had 
not personally observed the veteran since January 1996.  
Dr. Pineau expressed the opinion that it was possible that 
increased doses of narcotics given for pain control in the 
last weeks of the veteran's life may have altered his 
sensorium and impaired his ability to make decisions.  The 
outpatient treatment reports by this physician in January 
1996 failed to show any notation of mental disturbance.  
There was one mental status finding--that the veteran had a 
normal affect.  

In October 1997, Miriam J. Atkins, M.D., stated that she last 
saw the veteran on February 22, 1996, and that he was fully 
competent to make decisions regarding his personal affairs.  

The appellant has submitted several statements from persons 
who knew or visited the veteran during his last few months of 
life.  These statements show that the veteran was seriously 
ill during the last few months of his life and taking pain 
medication, but such statements fail to demonstrate that he 
lacked the necessary mental capacity to perform a 
testamentary act on February 17, 1996.  

Specifically, [redacted], [redacted], [redacted],
and [redacted] submitted statements indicating 
that the veteran was frail, drowsy, sometimes confused, and 
had difficulty maintaining conversations.  However, such 
persons did not provide specific information relating to the 
veteran's mental capacity on February 17, 1996 when he signed 
the beneficiary designation, or specific information about 
the veteran's NSLI policy.  These statements do not establish 
that the veteran was unable to appreciate the nature of a 
testamentary act, understand the nature and extent of his 
property, or recognize the natural objects of his bounty on 
February 17, 1996.  [redacted] provided a statement 
indicating that the veteran and [redacted] had an argument on 
February 22, 1996, but it appears from this argument that the 
veteran was capable of understanding the conversation in 
which he was engaged.  In addition, this particular argument 
fails to provide specific statements and information relating 
to the beneficiary designation of the veteran's NSLI policy, 
or the veteran's mental capacity on February 17, 1996.  

The statement by these friends and acquaintances do show that 
the veteran was in a somewhat weakened state both physically 
and mentally during the last month of his life.  However, the 
medical reports provide the most probative evidence as to the 
veteran's mental capacity around such time.  In this regard, 
Dr. Pineau has expressed the opinion that, while he did not 
personally observe the veteran since January 1996, it was 
possible that increased doses of narcotics given for pain 
control may have altered the veteran's sensorium and impaired 
his ability to make decisions.  The outpatient treatment 
reports by this physician in January 1996 failed to show any 
notation of mental disturbance.  The only mental status 
finding was that the veteran had a normal affect.  Other 
clinical records for January and February 1996 also fail to 
show any notation of mental disturbance.

Dr. Atkins stated that she saw the veteran on February 22, 
1996, and that he was fully competent to make decisions 
regarding his personal affairs.  Thus, a physician has 
expressed the opinion that, five days after signing the 
beneficiary form, the veteran was fully competent to make 
decisions regarding his personal affairs.  The clinical 
medical records in January and February 1996 support such 
finding, as such clinical records fail to indicate that the 
veteran's mental capacity had declined or deteriorated 
significantly so as to be noted.  

Finally, the witness to the beneficiary designation, even if 
such person is a friend of [redacted], has provided a statement 
indicating that the veteran was alert and lucid as to his 
surroundings and the people around him, was clear as to the 
person named as beneficiary, and acted of his own free will.  
The witness indicated that, while there was no discussion 
concerning the beneficiary designation, and while the veteran 
was in pain, the veteran did sign the beneficiary designation 
in his presence.  

Basically, the statements by the witness to the veteran's 
signature and the medical evidence are very persuasive in 
establishing that the veteran possessed the necessary mental 
capacity to comprehend the nature and significance of his 
act, recognize the objects of his bounty, and appreciate the 
consequences of his act when he signed the beneficiary 
designation on February 17, 1996.  The medical evidence in 
this case is much more persuasive than the statements 
submitted by the appellant, and establishes that the one 
physician who examined the veteran around the time of the 
February 17, 1996 beneficiary designation regarded the 
veteran as competent to make decisions relating to his 
personal affairs.  Consequently, the appellant has not 
provided the necessary evidentiary basis or carried her 
evidentiary burden of proving lack of testamentary capacity.  

The Federal Courts have provided that a beneficiary 
designation may be invalid if there is undue influence or 
fraud placed upon an insured to change the beneficiary of his 
or her policy.  Generally, undue influence which will nullify 
a change of beneficiary is that influence or dominion, as 
exercised at the time and under the facts and circumstances 
of the case, which destroys the free agency of the testator, 
and substitutes in place thereof, the will of another.  
Long v. Long, 125 S.W. 2d 1034 (Tex. 1939).  Before a 
testament can be set aside on the grounds of undue influence, 
the contestant must prove (1) the existence and exertion of 
an influence; (2) the effect and operation of such influence 
so as to subvert or overpower the mind of the testator at the 
time of the execution of the testament; and (3) the execution 
of the testament which to make thereof would not have 
executed except for such influence.  Lyle v. Bentley, 406 
F.2d 325 (5th Cir. 1969).  

The record establishes that [redacted] was the veteran's day-to-
day caretaker during the last several months of his life.  
She was the one who saw him daily, as the appellant, living 
hundreds of miles away, and could only visit occasionally on 
weekends.  There is certainly opportunity for undue influence 
in the nature of the relationship between [redacted] and the 
veteran, especially in view of the nature of the veteran's 
illness, and the medication he was taking.  However, 
opportunity is not sufficient to overturn a testamentary 
instrument.  In this regard, the statement by [redacted]
indicates that [redacted] and the veteran had an argument relating 
to the disposition of some of the veteran's property.  
However, the complete context of this conversation is not 
known.  Further, the appellant has provided evidence of a 
court decree establishing that the veteran died intestate, 
that the appellant was the veteran's sole heir, and that she 
was entitled to the real estate and personal property of the 
veteran.  This indicates that the veteran, while having an 
argument with [redacted] about his property, may have possessed 
sufficient will to resist distributing property to other 
persons.  

The lay statements submitted by the appellant fail to provide 
specific evidence concerning the disposition of the veteran's 
NSLI insurance.  The witness to the beneficiary designation 
stated that the veteran knew what he was doing and acted of 
his own free will when he signed the beneficiary designation 
on February 17, 1996.  He further stated that the form had 
been filled out prior to the veteran placing his signature on 
the document, and that the veteran was cognizant of what he 
was doing.  In this regard, there is a question concerning 
why the veteran's signature appears twice on the February 17, 
1996, beneficiary designation, but neither the appellant nor 
the appellee has answered this question with any clear 
evidence.  Further, the designation of [redacted] as "sister" is 
of little significance.  The power of attorney also mentioned 
that [redacted] was the veteran's "sister", and [redacted] has stated 
that there was a bond between her and the veteran.  As [redacted] 
was the person who was caring for the veteran on a daily 
basis, there was certainly a reason for the veteran to 
recognize and reward such care.  The merit of the veteran's 
decision in designating [redacted] as the beneficiary for his NSLI 
insurance is not one of the criteria upon which to judge who 
receives the proceeds of the policy.  

In essence, while the statements provided by the appellant 
tend to show that [redacted] had the opportunity to unduly 
influence the veteran concerning the insurance policy, the 
present record does not establish that [redacted] exerted such 
influence to change the beneficiary of the veteran's NSLI 
policy.  The evidence is not persuasive that [redacted] 
overpowered and subverted the veteran's mind to execute the 
beneficiary designation on February 17, 1996, and make a 
testamentary act which he would not otherwise have made.  For 
the reasons discussed above, the Board concludes that [redacted] 
is the last-named beneficiary of the veteran's NSLI policy 
and the person entitled to the proceeds of such policy.  


ORDER

[redacted] is the last-named beneficiary of the veteran's NSLI 
policy and the person entitled to the proceeds thereof.  The 
appellant is not the last-named beneficiary, and she is not 
entitled to the proceeds of the veteran's NSLI policy.  The 
appeal is denied.  This decision constitutes the final 
administrative denial of the appellant's claim.  



		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals



 


